ADKINS, Justice,
concurring specially.
I agree that the decision in this case is governed by Markert v. Johnston, 367 So.2d 1003 (Fla.1978). I did not participate in Markert and disagree with the result.
If the right to join the insurance carrier as a party defendant had been established by rule of court, the legislature could repeal the rule by general law enacted by two-thirds vote of the members of each house of the legislature. Art. V, sec. 2(a), Fla.Const. We have circumvented this constitutional right of the legislature by adopting this rule of procedure through a decision of the Court instead of exercising our rule-making authority.
When this occurs and the legislature enacts a statute contrary to case law, I believe the statute should prevail if enacted by a two-thirds vote of the legislature.
However, I am bound by the decision of my colleagues and for that reason I concur in the result therein.